Citation Nr: 0629683	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-32 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for left 
shoulder degenerative joint disease with acromioclavicular 
joint separation.

2.  Entitlement to service connection for left shoulder 
degenerative joint disease with acromioclavicular joint 
separation.

3.  Entitlement to a rating in excess of 10 percent for right 
anterior cruciate ligament insufficiency with residual 
instability.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1977 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2000 and 
February 2002 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

Although the RO adjudicated the left shoulder service 
connection issue on the merits in February 2002, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as whether new and 
material evidence was received to reopen the claim for 
service connection.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a donor site scar below 
the right knee at his hearing in July 2006, but that a review 
of the record indicates service connection was established 
for a residual surgical scar to the right knee in a November 
2003 rating decision.  To the extent the veteran may be 
raising a claim for an additional scar, the matter is 
referred to the RO for appropriate action.

While the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for the 
left shoulder disorder is adjudicated, the service connection 
and increased rating issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 1999 rating decision the RO denied entitlement 
to service connection for left shoulder degenerative joint 
disease with acromioclavicular joint separation; the veteran 
did not appeal.

2.  Evidence added to the record since the June 1999 rating 
decision as to the claim for entitlement to service 
connection for left shoulder degenerative joint disease with 
acromioclavicular joint separation is neither cumulative or 
redundant and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for left shoulder 
degenerative joint disease with acromioclavicular joint 
separation is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
new and material evidence claim by correspondence dated in 
May 2001.  During the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Because of the decision in this case, any 
deficiency in the provided VCAA notice is harmless error.  To 
move forward with the determination would not cause any 
prejudice to the appellant.

New and Material Evidence Claim

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his claim in January 
2000.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a June 1999 rating decision the RO denied entitlement to 
service connection for left shoulder degenerative joint 
disease with acromioclavicular joint separation on the 
merits.  It was noted, in essence, that the veteran's present 
shoulder disorder was due to a post-service work-related 
injury.  The veteran did not appeal the rating decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2005).

The evidence added to the record since the June 1999 rating 
decision includes the veteran's requests to reopen his claim 
and medical records providing additional diagnoses of left 
shoulder disability.  In a January 2000 private medical 
statement Dr. S.P. noted the veteran had undergone 
acromioplasty of the left shoulder in January 1996 and that 
he had complained of left shoulder pain in August 1978 during 
active service.  The physician, in essence, noted this 
appeared to be a service-related orthopedic issue.  It is 
significant to note that the physician provided a similar 
opinion in January 1999, but that the January 2000 statement 
is augmented by reference to a specific service medical 
report.  Neither report included any history of post-service 
left shoulder injuries.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
1999 rating decision is neither cumulative nor redundant of 
the evidence of record and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As the January 2000 private medical opinion must be 
presumed credible for the purpose of reopening and addresses 
directly the basis for the prior denial of the veteran's 
claim, the evidence is "new and material" and the claim 
must be reopened.

ORDER

New and material evidence was received to reopen the claim 
for entitlement to service connection for left shoulder 
degenerative joint disease with acromioclavicular joint 
separation; to this extent the appeal is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the VCAA as to his 
service connection and increased rating claims in January 
2006.  He was provided additional VCAA notice as to all 
elements of his claims in March 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, service medical records show the veteran 
complained of left shoulder pain in August 1978 and that in 
October 1978 he sustained a left shoulder injury in an 
automobile accident.  Subsequent service records are negative 
for treatment or diagnoses of any chronic left shoulder 
disorder.  The veteran denied any history of shoulder pain in 
a May 1984 separation examination report.  Private medical 
records dated from June 1995 show the veteran complained of 
left shoulder pain and records indicates he underwent left 
acromioplasty in January 1996.  Reports dated from July 1997 
noted chronic neck, back, and left shoulder pain subsequent 
to the veteran having been hit in the back by an auto lift in 
approximately 1994.  During a March 1999 VA fee basis 
physical examination, the veteran related that over the 
years, he had sustained several injuries to the left 
shoulder.

The veteran testified in July 2006 that he had been receiving 
Social Security Administration (SSA) disability benefits for 
several years primarily because of his left shoulder 
disorder.  There is no evidence of any VA attempt to obtain 
the records associated with that claim.  The veteran also 
contends that his service-connected right knee disabilities 
have increased in severity since his last VA examination in 
March 2003.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claims.  He should be 
specifically requested to identify all 
sources of medical treatment he received 
for his left shoulder disorder related to 
his work-related injury in approximately 
1994.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
appellant cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The appellant and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that he be provided the opportunity 
to obtain and submit those records for VA 
review.

2.  Appropriate efforts should be taken 
to obtain a copy of any Social Security 
Administration disability 
determination, as well as all 
associated records. 

3.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of his 
service-connected right knee 
disabilities.  An opinion should also be 
provided as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that any present 
left shoulder disorder was incurred as a 
result of service.

All indicated tests and studies, 
including range of motion studies, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report. 

The physician should address whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


